


ALEXANDER & BALDWIN, INC.
NOTICE OF AWARD OF PERFORMANCE SHARE UNITS


The Corporation hereby awards to Participant, as of the Award Date indicated
below, an award (the “Award”) of Performance Share Units under the Corporation’s
2012 Incentive Compensation Plan (the “Plan”). Each Performance Share Unit
represents the right to receive one or more shares of Common Stock on the
applicable issuance date following the vesting of that Performance Share Unit.
The number of Performance Share Units subject to this Award and the applicable
performance-vesting requirement for those Performance Share Units and the
underlying shares of Common Stock are set forth below. The remaining terms and
conditions governing the Award, including the applicable service-vesting
requirements and the applicable issuance date or dates for the shares of Common
Stock that vest and become issuable under the Award, shall be as set forth in
the form Performance Share Unit Award Agreement attached hereto as Exhibit A.


AWARD SUMMARY
Participant
_________________________
Award Date:
______________, 20__
Performance Share Units:
The actual number of shares of Common Stock that may become issuable pursuant to
this Award shall be determined in accordance with the performance-vesting
provisions of attached Schedule I and the service-vesting provisions of the
attached form Performance Share Unit Award Agreement. For purposes of the
applicable calculations under those vesting provisions, the number of shares of
Common Stock to be utilized is           shares (the “Performance Share Units”).





--------------------------------------------------------------------------------




Vesting Schedule:
The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first there shall be calculated the maximum number of shares of Common Stock in
which Participant can vest as a result of the level at which each of the
Performance Goals specified on attached Schedule I is in fact attained and (ii)
then the number of shares calculated under clause (i) in which Participant may
actually vest shall be determined on the basis of his or her satisfaction of the
applicable Service vesting requirements set forth in the attached form
Performance Share Unit Award Agreement.
Performance Vesting: Attached Schedule I specifies the two Performance Goals and
Performance Period established for this Award. For each Performance Goal, there
are three designated levels of attainment set forth in Schedule I: Threshold,
Target and Extraordinary. The Performance Shares Units designated for this Award
are hereby allotted fifty percent (50%) to each Performance Goal. Within sixty
(60) days after the completion of the Performance Period, the Plan Administrator
shall determine and certify the actual level of attainment for each Performance
Goal and shall then measure that level of attainment against the Threshold,
Target and Extraordinary Levels set forth for that Performance Goal in attached
Schedule I. The maximum number of shares in which Participant can vest based
upon the actual level of attainment of each Performance Goal shall be determined
by applying the corresponding percentage below for that level of attainment to
the number of Performance Share Units allotted to that particular Performance
Goal in accordance with the foregoing allocations (the “Allotted Performance
Share Units”):
Attainment below the Threshold Level: 0% of the Allotted Performance Share Units
Attainment at the Threshold Level: 35% of the Allotted Performance Share Units
Attainment at the Target Level: 100% of the Allotted Performance Share Units
Attainment at Extraordinary Level: 150% of the Allotted Performance Share Units
To the extent the actual level of attainment of a Performance Goal is at a point
between the Threshold and Target Levels, the maximum number of shares allotted
to that Performance Goal in which Participant can vest shall be pro-rated
between the two points on a straight line basis in accordance with the payout
slope set forth in attached Schedule I.
To the extent the actual level of attainment of a Performance Goal is at a point
between the Target and Extraordinary Levels, the maximum number of shares
allotted to that Performance Goal in which Participant can vest shall be
pro-rated between the two points on a straight line basis in accordance with the
payout slope set forth in attached Schedule I.
The maximum number of shares of Common Stock in which Participant can vest in
the aggregate on the basis of the actual level of attainment of both Performance
Goals shall be hereinafter designated the “Performance- Qualified Shares” and
shall in no event exceed in the aggregate 150% of the number of Performance
Share Units set forth above.
Service Vesting. The number of Performance-Qualified Shares in which Participant
actually vests shall be determined on the basis of his or her satisfaction of
the Service-vesting requirements set forth in Paragraph 3 of the attached form
Performance Share Unit Agreement.
Resulting Shares. Each Performance-Qualified Share in which Participant vests in
accordance with the applicable performance-vesting and service-vesting
provisions of this Award shall entitle such Participant to receive one share of
Common Stock on the designated issuance date for that share determined in
accordance with the provisions of the attached Performance Share Unit Award
Agreement.


2    

--------------------------------------------------------------------------------




Participant understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and hereby agrees to be bound by the terms
of the Plan and the terms of the Award as set forth in the form Performance
Share Unit Award Agreement attached hereto as Exhibit A. A copy of the Plan is
available upon request made to the Human Resources Department at the
Corporation’s principal offices at 822 Bishop Street, Honolulu, Hawaii 96813.
Coverage under Recoupment Policy. By accepting this Award, Participant hereby
agrees that should Participant at this time be, or at any time hereafter become,
either an executive officer of the Corporation subject to Section 16 of the
Securities Exchange Act of 1934, as amended, or a participant in the
Corporation’s Performance Improvement Incentive Plan, then:
(a)    Participant shall be subject to the Alexander & Baldwin, Inc. Policy
Regarding Recoupment of Certain Compensation, effective as of June 29, 2012, the
terms of which are hereby incorporated herein by reference and receipt of a copy
of which Participant hereby acknowledges; and
(b)    any incentive compensation that is paid or granted to, or received by,
Participant on or after June 29, 2012 (including any incentive compensation that
is paid to, or received by, Participant on or after June 29, 2012 pursuant to an
incentive compensation award made to Participant prior to June 29, 2012, whether
by the Corporation or any predecessor entity) and during the three-year period
preceding the date on which the Corporation is required to prepare an accounting
restatement due to material non-compliance with any applicable financial
reporting requirements under the federal securities laws shall, accordingly, be
subject to recovery and recoupment pursuant to the terms of such policy.
For purposes of such recoupment policy, “incentive compensation” means any cash
or equity-based awards (e.g., any stock award, restricted stock unit award,
performance share unit award or stock option grant or shares of Common Stock
issued thereunder) or any profit sharing payment or distribution that is based
upon the achievement of financial performance metrics. An additional copy of the
recoupment policy is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.
Continuing Consent. Participant further acknowledges and agrees that, except to
the extent the Plan Administrator notifies Participant in writing to the
contrary, each subsequent award of Performance Share Units made to him or her
under the Plan shall be subject to the same terms and conditions set forth in
the form Performance Share Unit Award Agreement attached hereto as Exhibit A,
and Participant hereby accepts those terms and conditions for each such
subsequent Performance Share Unit award that may be made to him or her under the
Plan and hereby agrees to be bound by those terms and conditions for any such
Performance Share Unit awards, without any further consent or acceptance
required on his or her part at the time or times when those awards may be made.
However, Participant may, at any time he or she holds an outstanding Performance
Share Unit award under the Plan, request a written copy of the form Performance
Share Unit Award Agreement from the Corporation by contacting the Corporation’s
Human Resources Department at the Corporation’s principal offices.

3    

--------------------------------------------------------------------------------




Employment at Will. Nothing in this Notice or in the form Performance Share Unit
Award Agreement or in the Plan shall confer upon Participant any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Participant) or of Participant, which rights
are hereby expressly reserved by each, to terminate Participant’s Service at any
time for any reason, with or without cause.
Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached form Performance Share Unit
Award Agreement.
DATED: ______________, 20__


ALEXANDER & BALDWIN, INC.
By:
 
 
 
Title:
 
 
 
 
 
 
 
Address:
 
 
 






4    

--------------------------------------------------------------------------------




SCHEDULE I


PERFORMANCE GOALS AND PERFORMANCE PERIOD
PERFORMANCE PERIOD
The Performance Period shall be the _______-year period beginning January 1,
20__ and ending December 31, 20__.
PERFORMANCE GOALS FOR PERFORMANCE VESTING
Performance Goal One: The performance-vesting requirement for fifty percent
(50%) of the Performance Share Units subject to this Award shall be tied to the
percentile level at which the total shareholder return (including stock price
appreciation and reinvestment of any cash dividends or other stockholder
distributions) to the Corporation’s stockholders over the Performance Period
stands in relation to the total shareholder return realized for that period by
the companies comprising the S&P MidCap 400 Index.


Performance Goal Two: The performance-vesting requirement for the remaining
fifty percent (50%) of the Performance Share Units subject to this Award shall
be tied to the percentile level at which the total shareholder return (including
stock price appreciation and reinvestment of any cash dividends or other
stockholder distributions) to the Corporation’s stockholders over the
Performance Period stands in relation to the total shareholder return realized
for that period by the companies comprising the Russell 2000 Index.


Total Shareholder Return: For purposes of each Performance Goal, the total
shareholder return (“TSR”) for the Corporation’s stockholders shall be
determined pursuant to the following formula:


TSR = (Ending Stock Price* - Beginning Stock Price**) + Reinvested
Dividends***                     Beginning Stock Price**


* Ending Stock Price is the average daily closing price per share of the Common
Stock calculated for the last thirty-one (31) days within the Performance
Period.


** Beginning Stock Price is the average daily closing price per share of the
Common Stock calculated for the thirty-one (31)-day period immediately preceding
the commencement date of the Performance Period.


*** Reinvested Dividends shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) of Common Stock that could have
been purchased during the Performance Period had each cash dividend paid on a
single share of Common Stock during that period been immediately reinvested in
additional shares (or fractional shares) of Common Stock at the closing price
per share of the Common Stock on the applicable dividend payment date by (ii)




--------------------------------------------------------------------------------




the average daily closing price per share of Common Stock calculated for the
last thirty-one (31) days within the Performance Period.


Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer’s receipt of consideration.


For each company in the S&P MidCap 400 Index and the Russell 2000 Index, the TSR
with respect to its common stock shall be calculated in the same manner as for
the Common Stock.


In addition, the following parameters shall be in effect for purposes of
measuring the TSR for the S&P MidCap 400 Index and the Russell 2000 Index:


-    a company will be included in the S&P MidCap 400 Index and the Russell 2000
Index (as applicable) only if that company is represented in the index at the
start of the Performance Period and remains publicly traded on an established
exchange as an independent entity for the entire Performance Period, and the
stock price performance of any company that is acquired, or otherwise ceases to
exist as an independent publicly-owned entity, during the Performance Period
shall not be taken into account in determining the relative TSR of the companies
comprising the applicable Index;


-    a company that is in the S&P MidCap 400 Index or the Russell 2000 Index (as
applicable) at the start of the Performance Period that is involved in
bankruptcy proceedings (and is no longer publicly traded) during the Performance
Period shall be included in the applicable Index with a TSR designated at -100%;


-    any distribution (other than a regular cash dividend), whether in cash,
securities (other than shares of the distributing company’s common stock) or
other property, made during the Performance Period by a company included in the
S&P MidCap 400 Index or the Russell 2000 Index (as applicable) for that period
shall be treated in the same manner as a regular cash dividend paid by such
distributing company (in an amount per share of the distributing company’s
common stock deemed equal to the cash amount or the fair market value of the
securities or other property distributed per share of the distributing company’s
common stock) that is immediately reinvested in the distributing company’s
common stock; and     


-    any spin-off distribution of shares of the common stock of one or more
subsidiaries or other affiliated entities that is made during the Performance
Period by a company included in the S&P MidCap 400 Index or the Russell 2000
Index (as applicable) for that period shall be treated in the same manner as a
regular cash dividend paid by that distributing company (in an amount per share
of the distributing company’s common stock deemed equal to the fair market value
of the common stock (or fractional share thereof) of the spun-off entity
distributed per share of the distributing company’s

6    

--------------------------------------------------------------------------------




common stock) that is immediately reinvested in the distributing company’s
common stock.


For purposes of measuring the TSR of the Company for the Performance Period, the
foregoing parameters governing distributions and spin-off transactions shall
also apply to any distribution (other than a regular cash dividend) or spin-off
transaction that is effected by the Company during the Performance Period.
 
Should a Change in Control occur during the Performance Period, then the
attained level of each Performance Goal shall be determined in accordance with
the applicable Change in Control provisions of the form Performance Share Unit
Award Agreement attached hereto as Exhibit A.


Payout Slope for Determining Number of Performance-Qualified Shares Based on
Attained Levels of Performance Goal: The number of shares in which Participant
may vest on the basis of the certified percentile level of a Performance Goal
attainment shall be calculated by multiplying the number of Performance Share
Units allotted to that Performance Goal by the applicable percentage determined
in accordance with the following payout slope for the Performance Goal:

7    

--------------------------------------------------------------------------------




TOTAL SHAREHOLDER RETURN PAYOUT SLOPE
[payoutaspercentoftarget.gif]

--------------------------------------------------------------------------------

Payout Slope Details

--------------------------------------------------------------------------------

Percentile
Percentage of Performance Share Units Allotted to the Performance Goal in which
Participant may vest*
<35th
0
%
35th
35
%
45th
67.5
%
55th
100
%
65th
125
%
75th
150
%



*linear interpolation between performance levels, rounded down to the nearest
whole share



8    